The following opinion was filed October 29, 1931:
Wickhem, J.
{on motion for rehearing). Upon the motion for rehearing, the defendants Milwaukee Coca Cola Bottling Company and Wisconsin Coca Cola Bottling Company contend that to enforce the decision of this court as rendered and filed herein on the 12th day of June, 1931, would deprive them and each of them of property without due process of law and would deny to them and each of them the equal protection of the laws contrary to and in violation of sec. 1 of art. XIV of the amendments to the constitution of the United States.
The court has considered this contention, and deems it to be without merit.
By the Court. — Motion for rehearing denied, with $25 costs.